953 F.2d 1383
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles BOSTIC, a/k/a Charles Sonny Bostic, Plaintiff-Appellant,v.R.V. STAMEY;  J.B. French;  Danny Faircloth;  WilliamHorton;  Carlton Joyner;  F.S. Walker, Defendants-Appellees.
No. 91-7082.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1991.Decided Feb. 6, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-91-68-MISC)
Charles Sonny Bostic, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Sonny Bostic appeals from the district court's order which denied him leave to file his 42 U.S.C. § 1983 complaint because he did not comply with the court's prefiling review order.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Bostic v. Stamey, No. CA-91-68-MISC (E.D.N.C. Apr. 2, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Bostic's motions for an injunction pending appeal, for production of documents, and to strike appellees' pleadings and "consolidate defenses."